Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2021 and 12/02/2020 were filed after the mailing date of the Non-Final Office action on 09/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see 2nd ¶ of page # 7, filed 12/02/2020, with respect to Objection to Claims 1, 11 and 13 for minor informalities have been fully considered and are persuasive.  The Objection of Claims 1, 11 and 13 has been withdrawn. 
Applicant's arguments filed 12/02/2020 with respect to 35 U.S.C 102 and 35 U.S.C 103 rejections of Claims have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks, see 3rd ¶ of page # 8, with respect to Salgueiro reference, generally stating that Salgueiro does not teach “the adapting comprising replacing a first firmware update with a second firmware update”, the examiner respectfully disagree.
Salgueiro discloses: a system/method for updating IoT devices 110 with software, firmware, etc. (¶ 0016). Such updated are performed through Forwarder 120 configured with update specific policy (120 – Fig. 1 and ¶ 0016). In the processing of updating the 
Therefore, Salgueiro explicitly discloses: the adapting comprising replacing a first firmware update with a second firmware update (i.e. the updates that may be accessed may include any suitable updates such as such as firmware updates, e.g. comprising firmware images [i.e. updating/replacing a first firmware image with a second firmware image]; In the processing of updating the IoT devices 110 with new updates, e.g. with a new firmware update [i.e. replacing a first firmware update with a second firmware update], the Forwarder 120/ Access switch 420 [i.e. a message translation manager] performs operations on update data destined for IoT devices 110 in accordance with the update specific policy [i.e. adapting update data in accordance with the update specific policy]) (Fig. 4, ¶ 0016 - 0017 and ¶ 0082 - 0083).
In response to applicant’s argument, see 1st ¶ of page # 9, that there is no teaching, suggestion, or motivation to combine the Tian and Salgueiro references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (WO2015024349A1), hereinafter "Tian", in view of Salgueiro  et al. (US PG PUB 20190288913), hereinafter "Salgueiro".
Regarding Claim 1, Tian discloses:
A computer-implemented method for operating a computer system to manage network communications with a plurality of electronic devices (i.e. method/system for controlling the intercommunication of heterogeneous smart home appliances [i.e. a plurality of electronic devices] based on an Internet of Things identification service) (Line # 13 – 14 of Page 1), comprising: 

the registry linking a device capability profile with each of said identified ones of said plural electronic devices and the device capability profile identifying one or more capabilities of a device (i.e. information server [i.e. the registry] stores function menu [i.e. device capability profile] associated/linked with each of the registered devices [i.e. said identified ones of said plural electronic devices], and the function menu [i.e. the device capability profile] identify various functions [i.e. device capabilities] of the household appliance [i.e. device]) (Line # 89 – 95 of Page 3 and Line # 132 – 137 of Page 4); 
invoking in computer system a message translation manager to adapt an instruction to send a message according to a said linked device capability profile of each of said plural devices (i.e. the home appliance controller [i.e. said service-provider computer system] instruct/invoke the controller/processor [i.e. a message translation manager] to select a matching control protocol which can reads the function menu list; then, based on the function menu [i.e. according to a said linked device capability profile], the home appliance controller [i.e. said service-provider computer system] can automatically learn/adapt the control method of the various functions of the household appliance in order to send control messages to the house appliance product [i.e. each of said plural devices]) (Line # 132 – 137 of Page 4); and 

However, Tian does not explicitly disclose:
the adapting comprising replacing a first firmware update with a second firmware update.
On the other hand, in the same field of endeavor, Salgueiro teaches:
the adapting comprising replacing a first firmware update with a second firmware update (i.e. the updates that may be accessed may include any suitable updates such as such as firmware updates, e.g. comprising firmware images [i.e. updating/replacing a first firmware image with a second firmware image]; In the processing of updating the IoT devices 110 with new updates, e.g. with a new firmware update [i.e. replacing a first firmware update with a second firmware update], the Forwarder 120/ Access switch 420 [i.e. a message translation manager] performs operations on update data destined for IoT devices 110 in accordance with the update specific policy [i.e. adapting update data in accordance with the update specific policy]) (Fig. 4, ¶ 0016 - 0017 and ¶ 0082 - 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian to include the feature wherein the adapting comprising replacing a first firmware update with a second firmware update as taught by Salgueiro so that firmware upgrades for a 


Regarding Claim 13, Tian discloses:
An electronic apparatus in a computer system operable to manage network communications with a plurality of electronic devices (i.e. system for controlling the intercommunication of heterogeneous smart home appliances [i.e. a plurality of electronic devices] based on an Internet of Things identification service) (Line # 13 – 14 of Page 1), comprising: 
a storage accessor operable to retrieve from a registry one or more device capability profiles for identified ones of said plural electronic devices (i.e. home appliance controller may obtain/retrieve, from information server [i.e. a registry], function menus [i.e. one or more device capability profiles] associated with registered [i.e. identified] smart home appliances [ones of said plural electronic devices]) (Line # 61 – 77 of Page 2 and Line # 89 – 95 of Page 3), 
the registry linking a device capability profile with each of said identified ones of said plural electronic devices and the device capability profile identifying one or more capabilities of a device (i.e. information server [i.e. the registry] stores function menu [i.e. device capability profile] associated/linked with each of the registered devices [i.e. said identified ones of said plural electronic devices], and the function menu [i.e. the device capability profile] identify various functions [i.e. device capabilities] of the household appliance [i.e. device]) (Line # 89 – 95 of Page 3 and Line # 132 – 137 of Page 4);

a transceiver operable to send said message in adapted form to each identified one of said plural devices (i.e. the home appliance controller may send, via a network interface [i.e. transceiver], control messages comprising the automatically learnt control method [i.e. in adapted from] to the household appliance product [i.e. each identified one of said plural devices] which is registered/identified with it) (Line # 61 – 62 of Page 2 and Line # 134 – 137 of Page 4).
However, Tian does not explicitly disclose:
the adapting comprising replacing a first firmware update with a second firmware update.
On the other hand, in the same field of endeavor, Salgueiro teaches:
the adapting comprising replacing a first firmware update with a second firmware update (i.e. the updates that may be accessed may include any suitable updates such as such as firmware updates, e.g. comprising firmware images [i.e. updating/replacing a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic apparatus of Tian to include the feature wherein the adapting comprising replacing a first firmware update with a second firmware update as taught by Salgueiro so that firmware upgrades for a connected device may be performed with appropriate security and policy adapted for the devices (Fig. 4, ¶ 0016 and ¶ 0082 - 0083).


Regarding Claim 15, Tian discloses:
A computer program product stored on a non-transitory computer-readable medium to, when loaded into a computer and executed thereon, cause said computer to manage network communications with a plurality of electronic devices (i.e. a computer system for controlling the intercommunication of heterogeneous smart home appliances [i.e. a plurality of electronic devices] based on an Internet of Things identification service; the computer system includes a local storage storing at least one control protocol or instruction) (Line # 13 – 14 of Page 1, Line # 88 of Page 3 and Line # 138 – 139 of Page 4), comprising the steps of: 

the registry linking a device capability profile with each of said identified ones of said plural electronic devices and the device capability profile identifying one or more capabilities of a device (i.e. information server [i.e. the registry] stores function menu [i.e. device capability profile] associated/linked with each of the registered devices [i.e. said identified ones of said plural electronic devices], and the function menu [i.e. the device capability profile] identify various functions [i.e. device capabilities] of the household appliance [i.e. device]) (Line # 89 – 95 of Page 3 and Line # 132 – 137 of Page 4); 
invoking in said computer system a message translation manager to adapt an instruction to send a message according to a said linked device capability profile of each of said plural devices (i.e. the home appliance controller [i.e. said service-provider computer system] instruct/invoke the controller/processor [i.e. a message translation manager] to select a matching control protocol which can reads the function menu list; then, based on the function menu [i.e. according to a said linked device capability profile], the home appliance controller [i.e. said service-provider computer system] can automatically learn/adapt the control method of the various functions of the household appliance in order to send control messages to the house appliance product [i.e. each of said plural devices]) (Line # 132 – 137 of Page 4); and 

However, Tian does not explicitly disclose:
the adapting comprising replacing a first firmware update with a second firmware update.
On the other hand, in the same field of endeavor, Salgueiro teaches:
the adapting comprising replacing a first firmware update with a second firmware update (i.e. the updates that may be accessed may include any suitable updates such as such as firmware updates, e.g. comprising firmware images [i.e. updating/replacing a first firmware image with a second firmware image]; In the processing of updating the IoT devices 110 with new updates, e.g. with a new firmware update [i.e. replacing a first firmware update with a second firmware update], the Forwarder 120/ Access switch 420 [i.e. a message translation manager] performs operations on update data destined for IoT devices 110 in accordance with the update specific policy [i.e. adapting update data in accordance with the update specific policy]) (Fig. 4, ¶ 0016 - 0017 and ¶ 0082 - 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Tian to include the feature wherein the adapting comprising replacing a first firmware update with a second firmware update as taught by Salgueiro so that firmware .



Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in views of Salgueiro as applied to Claim 1 above and further in views of Lee et al. (US PG PUB 20180035479), hereinafter "Lee".
Regarding Claim 2, Tian and Salgueiro disclose all the features with respect to Claim 1 as described above.
However, the combination of Tian and Salgueiro does not explicitly disclose:
receiving, by said computer system, an instruction from a device managing entity to send at least one message to identified ones of said plural devices.
On the other hand, in the same field of endeavor, Lee teaches:
receiving, by said computer system, an instruction from a device managing entity to send at least one message to identified ones of said plural devices (i.e. interconnecting device 100A [i.e. computer system] may receive, from first IOT platform [i.e. device managing entity], a message [i.e. instruction] which causes the interconnecting device 100A to send a command message [i.e. at least one message] to intelligent robot 300 [i.e. identified ones of said plural devices]) (Fig. 3, Fig. 4 and ¶ 0033 - 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature for receiving, by said computer system, an instruction from a device managing entity to send at least one message to identified ones of said 


Regarding Claim 9, Tian and Salgueiro discloses all the features with respect to Claim 1 as described above.
However, the combination of Tian and Salgueiro does not explicitly disclose:
said adapting comprising adapting a cryptographic representation of said message.
On the other hand, in the same field of endeavor, Lee teaches:
said adapting comprising adapting a cryptographic representation of said message (i.e. interconnecting device 210 may convert/adapt a first message sent by a first IOT device to a second message that can be known by second IOT device [i.e. adapting coding/cryptographic representation of the first message to the second message that can be known by second IOT device]) (S12 – Fig. 2, ¶ 0025 and ¶ 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature for said adapting comprising adapting a cryptographic representation of said message as taught by Lee so that the computer system may act as an intermediary between interconnected computing devices of different computing platforms, and convey instruction messages sent among the interconnect computing devices (Abstract).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in views of Salgueiro as applied to claim 1 above, and further in view of Ge et al. (US PG PUB 20170171143), hereinafter "Ge".
Regarding Claim 3, Tian and Salgueiro disclose all the features with respect to Claim 1 as described above.
However, the combination of Tian and Salgueiro does not explicitly disclose:
said adapting comprising adapting message structure while maintaining a message payload unchanged.
On the other hand, in the same field of endeavor, Ge teaches:
said adapting comprising adapting message structure while maintaining a message payload unchanged (i.e. message adaptation framework 10 may adapt a message 18 containing sensor data [i.e. message payload] in order to identify a message type of the received message, looking up a message descriptor according to the message type, looking up a message template matching the message type [i.e. adapting message structure] and outputting the message with the matched message template to a corresponding application without altering values of the sensor data [i.e. a message payload unchanged]) (Abstract, Fig. 4, ¶ 0013 and ¶ 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature wherein said adapting comprising adapting message structure while maintaining a message payload unchanged as taught by Ge so that the .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in views of Salgueiro as applied to claim 1 above, and further in view of Daher et al. (US PG PUB 20190028294), hereinafter "Daher".
Regarding Claim 4, Tian and Salgueiro disclose all the features with respect to Claim 1 as described above.
However, the combination of Tian and Salgueiro does not explicitly disclose:
said adapting comprising re-packetizing said message.
On the other hand, in the same field of endeavor, Daher teaches:
said adapting comprising re-packetizing said message (i.e. translator 9.24 may adapt the message content to a third protocol, then the message re-packetize) (Fig. 9 and ¶ 0104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature wherein said adapting comprising re-packetizing said message as taught by Daher so that the message may be converted and re-packetized into a new protocol format that is suitable for the recipient (Fig. 9 and ¶ 0104).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in views of Salgueiro as applied to claim 1 above, and further in view of Imaeda et al. (US PG PUB 20080212699), hereinafter "Imaeda".
Regarding Claim 5, Tian and Salgueiro disclose all the features with respect to Claim 1 as described above.
However, the combination of Tian and Salgueiro does not explicitly disclose:
said adapting comprising adapting a timing of transmission of said message.
On the other hand, in the same field of endeavor, Imaeda teaches:
said adapting comprising adapting a timing of transmission of said message (i.e. transmission unit of communication control apparatus may adapt to transmit transmission data [i.e. message] at a predetermined timing) (Abstract and ¶ 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature wherein said adapting comprising adapting a timing of transmission of said message as taught by Imaeda so that the message may be transmitted with a synchronized timing (¶ 0100).







Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tian in views of Salgueiro as applied to claim 1 above, and further in view of Osborne (US PG PUB 20090191902), hereinafter "Osborne".
Regarding Claim 11, Tian and Salgueiro disclose all the features with respect to Claim 1 as described above.
In addition Tian teaches:
wherein said retrieval comprises causing retrieval of an entry linking a device capability profile that is effective at least one of at, before and after time T with a device class indicator (i.e. home appliance controller may obtain/retrieve, from information server [i.e. a registry], function menus [i.e. one or more device capability profiles] associated with registered [i.e. identified] smart home appliances [devices]; the function menu [i.e. the device capability profile] identify various functions [i.e. device capabilities] of the household appliance [i.e. device] that are applicable in controlling the household appliance at least within a certain period of time [i.e. the function menu / device capability profiles are effective at a particular time T and after time T]) (Line # 61 – 77 of Page 2, Line # 89 – 95 of Page 3 and Line # 132 – 137 of Page 4); 
and selecting a said device capability profile effective at message time M for said device class indicator (i.e. home appliance controller may select a function menu [i.e. device capability profile] for the smart home appliance based on the identification [i.e. device class indicator] of the smart home appliance at a particular time [i.e. message time M] when the control message is about be sent to the home appliance) (Line # 66 – 79 and Line # 89 – 95 of Page 3); and 

However, Tian does not explicitly disclose:
passing, to said computer system from a device network owner, a message time M defined with respect to a time T for said message to be sent.
On the other hand, in a related art, Osborne teaches:
passing, to said computer system from said device network owner, a message time M defined with respect to a time T for said message to be sent (i.e. user [i.e. said device network owner] may send/pass a message containing a message schedule time [i.e. a message time M defined with respect to a time T for said message to be sent] to the server 18 [i.e. computer system]) (¶ 0041 - 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tian and Salgueiro to include the feature for passing, to said computer system from said device .



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in views of Salgueiro further in views of Osborne as applied to claim 11 above, and further in view of Lee (US PG PUB 20040117068), hereinafter "Lee2".
Regarding Claim 12, Tian, Salgueiro and Osborne disclose all the features with respect to Claim 11 as described above.
However, the combination of Tian, Salgueiro and Osborne does not explicitly disclose:
the instruction comprising an instruction to send said message to at least two devices having different capability profiles.
On the other hand, in the same field of endeavor, Lee2 teaches:
the instruction comprising an instruction to send said message to at least two devices having different capability profiles (i.e. exchanging unit 300 may be instructed to send a control code [i.e. said message] for a fist home appliance group of first operating system to a plurality of home appliances [devices] of second home appliance group of second operating system [i.e. devices having different capability profiles]) (Fig. 4, S25 & S26 – Fig. 6, ¶ 0012 – 0014, ¶ 0025 and ¶ 0048 - 0049).
2 so that the control message for home appliances with different standards may be exchanged between them thereby enabling an exchange of diverse communication standards for configuring a home network (¶ 0009 and ¶ 0011).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/           Primary Examiner, Art Unit 2451